             Case 3:17-cv-01621-RPC Document 26 Filed 10/03/18 Page 1 of 1


Joseph T. Sucec, Esq.
Attorney for Plaintiff
325 Peach Glen-Idaville Road
Gardners, PA 17324
717-315-2359
joesucec@comcast.net
PA74482

                          IN THE UNITED STATES COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MARGARET MORGAN                             :
      plaintiff                             :
      v.                                    :     No. 3:17-cv-01621-RPC
Capital One Bank Corp                       :
and                                         :
JOHN DOES 1-10                              :
and                                         :
CORPORATIONS X,Y,Z.                         :
      defendant                             :     CIVIL ACTION - LAW
                                            :     CLASS ACTION
                                            :     JURY TRIAL DEMANDED


                           NOTICE OF VOLUNTARY DISMISSAL
Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), the Defendant having filed
neither an Answer nor a Federal Rule 56 Motion for Summary Judgment, Plaintiff
hereby withdraws the Complaint in this matter and Dismisses the above case without
prejudice.


Date: 10/3/2018
                                                  /s/ Joseph T. Sucec, Esq.

                                                  _________________________
                                                  Joseph T. Sucec, Esq.
